The opinion of the Court was delivered by
Gibson, C. J.
In England the administration of a decedent’s effects belongs to'the chief executive magistrate as the parens patrise; and derivatively to the archbishops and diocesans deputed by him, with jurisdiction restricted respectively to the province or diocess, and determinable by the situs of the assets. The existence of bona notabilia in more than one diocess, requires administration to be-granted by the archbishop as the common ecclesiastical superior of the diocesans, and when in each of-the two archiepiscopal provinces, it requires a separate administration in each. So stood the English law in 1705, when the legislature, in fulfilment of the fourth section of the charter to William Penn, directed the governor to appoint a register-general, with an office fixed in Philadelphia, and direction to constitute a deputy with the like powers in each county. This pretty close imitation of the English plan continued in use, with few alterations or additions, till March 1777, when, in accordance with the thirty-fourth section of the constitution of the preceding year (repeated article five, section eleven of the present constitution) the legislature abolished the office of register-geperal, and directed a register to be appointed in each county, to be subordinate to no other of the class; and so stands the matter at the present day. The jurisdiction of this officer is, of course, restricted to the county; but as only one administration is grantahle any where, the authority derived from his power extends, by necessary consequence, over the state. The principal departure from the English system, observable *134in this, is that the question of jurisdiction is determinable, in the case of an inhabitant, by the domicil; and in the case of a stranger, by the situs of the assets. But the jurisdiction, when determined, is exclusive; and the administration granted by virtue of it, is entire. An administration de bonis non, is but a continuance of the original administration by another hand, and under a separate responsibility, but by the same authority. All acts done by virtue of it, and all accounts rendered of them, are parts of a whole. Administration once begun, is therefore essentially local and exclusive in its progress and completion. It is peculiarly so where it is to be pursuant to a will, which enters, as a constituent part, into the letters testamentary for direction of the administrator. The officer who has jurisdiction of probate, must necessarily have exclusive jurisdiction of granting administration in order to control the exercise of it while the question of probate may be depending. Even where the existence of a will is not pretended, the statutory inhibition of separate administration in different counties, might be evaded if it were grantable any where but in a definite place. The domicil of the testator here, was in York county; and it is immaterial that the subsequent erection of Adams out of a part of York, has changed the political relations of the spot. The act which erected Adams, has no provision specially applicable to the case; and the administration of the will having been begun in the parent county, must be completed there. The grant was therefore proper.
Decree affirmed.